Citation Nr: 1141213	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1940 to June 1945 and from November 1946 to July 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which, in pertinent part, denied the above claim. 

In his May 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Travel Board hearing.  In July 2010, the Veteran was notified that his requested hearing was scheduled for August 19, 2010.  In a letter dated August 13, 2010, the Veteran notified the RO that he could not attend the scheduled hearing because of his physical condition.  He has not requested that his hearing be rescheduled.  As such, the Board considers the Veteran's request for a hearing withdrawn. 

In January 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he currently has a back disorder that is etiologically related to his period of active service.  Specifically, in a Statement Of Accredited Representative In Appealed Case (In lieu of VA Form 646) dated in June 2010, the Veteran's representative asserted that the Veteran's back disorder arises from combat and is also secondary to combat-related conditions.  The service records confirms that the Veteran received a gunshot wound to the left buttock, right thigh, and right thumb in combat during his period of active service, and is service-connected for these disabilities.  He is also service-connected for a right hip disability secondary to the service-connected right thigh disability.  It is suggested that he has a current back disorder that was manifested during service, or is secondary to the service-connected left buttock, right thigh, or right hip disabilities.  In this regard, he argues that his service-connected right thigh and/or right hip disabilities caused him to fall which caused him to fracture his spine.  (See June 2009 Statement from Veteran).

Post-service medical records show that the Veteran has a current back disability.  What has not been addressed in the record, including in the February and July 2011 VA examination and opinions, is whether the Veteran's service-connected disabilities caused his current back disability.  This is vital to the claim as the Veteran's service connected right hip disability involves claimed instability and the Veteran claims that his fall was due to his right lower extremity giving out, causing him to fall and fracture his back.  As the Veteran is service-connected for disability affecting the right lower extremity, the question becomes whether any service-connected right lower extremity disability caused the Veteran to fall which caused him to fracture his spine.

The Board also finds that the evidence of record does not properly address whether the Veteran's service-connected disability aggravates (permanently increases in severity) the Veteran's back disability.  While VA examiner's in 2011 attempted to address this consideration, the rationale behind the conclusions reached was inadequate.  In this regard, there was no discussion as it pertained to the impairment caused by the service-connected disabilities and how such impairment would impact the Veteran's back disability, to specifically include whether such impairment would cause a permanent worsening of the back disability.

Regrettably, the Veteran needs to be scheduled for an additional examination, to include obtaining medical opinions regarding the raised medical questions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the extent, nature, and etiology of his asserted back disorder. The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.

The examiner is directed to clearly identify all disorders of the back.  For each back disorder, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the back disorder found on examination was incurred/caused by service, to include the in-service incident which resulted in shell fragment wounds to the right thigh and left buttock.

The examiner must also determine whether any back disorder found on examination was caused by the Veteran's service-connected left buttock, right thigh, and/or right hip disabilities.  In this regard, the examiner should identify the impairment caused by each service-connected disability and then state whether it is at least as likely not (i.e. at least a 50 percent probability) that such impairment(s) have caused the Veteran's current back disability.  In addressing this opinion, the examiner should comment on the Veteran's assertion that his service-connected right thigh and/or right hip disability caused him to fall which caused him to fracture his back.

If the service-connected left buttock, right thigh, and/or right hip disabilities did not cause the Veteran's current back disability, the examiner should state whether impairment due to the service-connected disabilities aggravated (i.e., permanently worsen) the back disorder, the examiner should identify the impairment attributable to the aggravation.

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



